          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 1 of 17



 1   ROBERT A. ZINK
     Acting Chief
 2   WILLIAM E. JOHNSTON
     DANNY NGUYEN
 3   Trial Attorneys
     Criminal Division, Fraud Section
 4   1400 New York Avenue, NW
     Washington, DC 20530
 5   (202) 514-0687 (Johnston)
     (202) 353-0183 (Nguyen)
 6
     NICHOLAS A. TRUTANICH
 7   United States Attorney
     RICHARD ANTHONY LOPEZ
 8   Assistant United States Attorney
     District of Nevada
 9   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
10   (702) 388-6336

11   Attorneys for the United States

12                              UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14
     UNITED STATES OF AMERICA,             )
15                                         )
                  Plaintiff,               ) 2:15-cr-00198-GMN-NJK-1
16                                         )
                                           ) THE GOVERNMENT’S SENTENCING
           v.                              ) MEMORANDUM
17                                         )
     EDWIN FUJINAGA,                       )
18                                         )
                  Defendant.               )
19                                         )
                                           )
20   _____________________________________ )

21
            CERTIFICATION: The undersigned certify that this pleading is timely filed.
22
            Pursuant to LCR 32-1(d), the United States, by and through the undersigned, respectfully
23
     submits its sentencing Memorandum in the above captioned case.
24
                                                1
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 2 of 17



 1   I.     Summary

 2          For more than a decade Edwin Fujinaga ran a massive Ponzi scheme through his Las

 3   Vegas-based company MRI International. From 2000 to 2013, he stole over $1 billion dollars

 4   from almost 10,000 victims in Japan, most of whom were merely looking for a safe investment for

 5   their retirements. Year after year, Fujinaga told his victims he would use their money for one

 6   purpose only: to buy medical accounts receivables (MARS). He promised a 6-10% rate of return

 7   based on MRI’s supposed ability to collect more money on the MARS than their purchase price.

 8   He assured victims that an escrow company would protect their money from misuse. These were

 9   all lies. Instead, in typical Ponzi-scheme fashion, he used the vast majority of investor money to

10   pay back old investors. He spent the rest on a life of luxury and unsuccessful business ventures

11   that gave his scheme a veneer of legitimacy. When the scheme started to unravel in 2011 and

12   investor payments were delayed, Fujinaga only doubled down. He continued to raise hundreds of

13   millions of dollars from new victims in Japan and concocted a story about the State of Nevada

14   auditing him to explain the delays. When the Japanese government halted his ability to raise new

15   funds in early 2013, he owed his victims $1.57 billion.

16          Fujinaga was charged for his criminal conduct on July 8, 2015. After a five-week trial in

17   November 2018, he was convicted by a jury on all 20 counts of the Indictment. The statutory

18   maximum he faces for these 20 counts of conviction is 370 years’ imprisonment. The Probation

19   Office has correctly calculated his Guidelines offense level at 43 (the maximum), which

20   corresponds to a Guidelines range of life imprisonment. The United States respectfully requests

21   that the Court impose a sentence of 20 years’ imprisonment as to counts 1 through 8, a consecutive

22   sentence of 20 years’ imprisonment as to counts 9 through 17, and a consecutive sentence of 10

23   years’ imprisonment as to counts 18 through 20. A total sentence of 50 years’ imprisonment is

24   fully justified in light of the sentencing factors contained in 18 U.S.C. § 3553(a). Additionally,
                                                 2
           Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 3 of 17



 1   the Government respectfully requests that the Court impose a three-year term of supervised release

 2   following imprisonment, along with any conditions of release that the Court deems necessary, and

 3   an order of restitution in the amount of $1,129,409,449. Such a sentence is necessary to impose a

 4   just punishment, promote respect for the law, and most importantly to afford adequate deterrence

 5   to similar criminal conduct.

 6   II.       Facts

 7             A.      Procedural Posture

 8             Edwin Fujinaga, 72, was charged in an Indictment, returned on July 8, 2015, with 20

 9   counts:

10                          Mail Fraud (Counts 1 through 8 – 18 U.S.C. § 1341)

11                          Wire Fraud (Counts 9 through 17 – 18 U.S.C. § 1343)

12                          Engaging in Monetary Transactions in Property Derived from Specified
                             Unlawful Activity (Counts 18 through 20 – 18 U.S.C. § 1957)
13

14   All the charges related to his operation of the MRI Ponzi scheme. Fujinaga was arrested on July

15   9, 2015 and released on a personal recognizance bond. Trial began on October 29, 2018. On

16   November 27, 2018, the jury returned a verdict finding Fujinaga guilty on all counts. Upon

17   conviction Fujinaga was remanded into custody.

18             B.      The Facts Giving Rise to the Offense Conduct

19             As the Court learned during the trial in this case, Fujinaga was the President and CEO of

20   MRI International, a supposed investment company based in Las Vegas. For over a decade,

21   Fujinaga offered the MARS investment product to thousands of ordinary investors in Japan. The

22   company had all the trappings of legitimacy: scores of employees, headquarters in a gleaming

23   office park, investor tours, slick advertising campaigns, and a large fundraising team in Japan

24   headed by his co-defendants Junzo and Paul Suzuki. In reality, the company was an elaborate
                                                   3
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 4 of 17



 1   Ponzi scheme. From very early on, Fujinaga was not able to generate any profit from purchasing

 2   medical claims and collecting on them. Rather than come clean to those initial investors that he

 3   could not pay the promised returns of 6-10%, he used new investor money to pay the old ones

 4   back. These payments lulled investors into a false sense of security, and convinced them to

 5   reinvest many multiples of their original amounts on the belief that MARS purchased by MRI were

 6   a safe and stable source of return. At the same time, Fujinaga spent the balance of investor money

 7   on himself and purchases of medical-related business

 8          Fujinaga’s lies to investors were unambiguous, brazen, and constant: (1) all investor

 9   money would be used to purchase MARS only; (2) investor money would be protected by escrow;

10   and (3) collections on MARS would be placed in a “lockbox” account to prevent misappropriation.

11   These lies appeared repeatedly in the legal documents and marketing materials sent to investors.

12   Fujinaga knew these lies were crucial to keep the fraud going. For example, in a fax sent on March

13   25, 2007, Paul Suzuki wrote to Fujinaga, “Our biggest sales point in Japan is the safety of the funds

14   collected. The second biggest sales point is that we use the funds to purchase only MARS (with

15   the right technology and the right personnel, a very reliable receivable to invest in).” GX 25.

16   Moreover, investors regularly received account statements that showed their investments earning

17   interest, lulling them into believing the MARS collections were generating profits. They received

18   interest payments as scheduled, reinforcing their belief that their investments were safe and

19   profitable. Right until the end, Fujinaga was repeating his lies to investors. In a letter dated

20   September 13, 2012, Fujinaga wrote to an investor who had complained about his delayed interest

21   payment that “All reinvested funds are deposited into a trust account with escrow and transferred

22   only by escrow to purchase a set pool of MARS for a fixed period of time.” GX 169.

23          Fujinaga controlled exactly what investors learned by reviewing and approving most of the

24   marketing materials and legal documents they received. He reviewed and approved the Financial
                                                  4
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 5 of 17



 1   Products Trading Contract, which every investor received before investing and which spelled out,

 2   in no uncertain terms, that “Funds are used for purchasing MARS only.” GX 137, 178. He

 3   provided regular updates on what should or should not be disclosed to investors. In a fax to Keiko

 4   Suzuki on September 29, 2009, Fujinaga provided a 16-page “clarification of our disclosure

 5   information for Japan investors.” GX 74. Through this careful control of information, Fujinaga

 6   intentionally hid from investors that he was using some of their funds to buy medical practices

 7   rather than MARS. For example, in a fax to Paul Suzuki on March 27, 2007, Fujinaga wrote,

 8   “Please do not use the Four Seasons Medical Group identity in any of our disclosure materials in

 9   Japan . . . .” GX 26.

10          Fujinaga ran this Ponzi scheme from top to bottom for his own benefit. Fujinaga had

11   exclusive control over how investor money was used. Peter Munoz, the supposed independent

12   escrow agent, took all direction from Fujinaga. And Munoz would not move investor funds unless

13   Fujinaga instructed him. Incoming investor funds either went back out to repay old investors, into

14   Fujinaga’s other businesses, or to finance the private jet flights, the fleet of luxury cars, and

15   sprawling homes that came to define his life. In the absence of any profits, investor money paid

16   for everything in Fujinaga’s life, from the mundane to the extravagant—golf club memberships,

17   alimony payments, and gardening services at his California ranch. These expenditures underscore

18   how Fujinaga’s unbounded greed, rather than any misplaced optimism, was the engine that fueled

19   this Ponzi scheme.

20          Even more troubling is that Fujinaga showed no signs of stopping, even as the scheme

21   crumbled around him. In 2012, when incoming investor funds could no longer cover the interest

22   and liquidation payments to old investors, Fujinaga pressed the Suzukis to redouble their

23   fundraising efforts. In a fax to Paul Suzuki on August 1, 2012, Fujinaga wrote, “I need your help

24   to focus on raising funds to pay for all delayed liquidation payments.” And the Suzukis did just
                                                 5
            Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 6 of 17



 1   as Fujinaga requested. Meanwhile, to explain the delayed payments, Fujinaga spun elaborate tales

 2   about an audit by the State of Nevada and a supposed $30 million reserve that had to be created to

 3   cover foreign exchange fluctuations. When the delayed payments prompted Japanese regulators

 4   to investigate MRI, Fujinaga changed his story to them and said there were no state auditors who

 5   had halted investor payments. Over the course of 2012 and early 2013, Fujinaga took another

 6   $150 million from investors, despite knowing he already owed prior ones over $1 billion and had

 7   no hope of ever repaying it. There is little doubt that Fujinaga would be running his Ponzi scheme

 8   to this day had his ability to raise funds in Japan not been halted—and the resultant investigations

 9   that led to his conviction not occurred.

10   III.    Legal Standard

11           Proper sentencing procedure requires that, before imposing sentence, the district court: (1)

12   correctly calculate the Sentencing Guidelines range; (2) treat the Guidelines as advisory; (3)

13   consider the 18 U.S.C. § 3553(a) factors; (4) choose a sentence that is not based on clearly

14   erroneous facts; (5) adequately explain the sentence; and (6) not presume that the Guidelines range

15   is reasonable. United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008). When the court

16   imposes a sentence within the Guidelines range, “‘it is probable that the sentence is reasonable’”

17   because the court’s application of the § 3553(a) factors accords with the Sentencing Commission’s

18   independent application of those factors in the “mine run of cases.” United States v. Blinkinsop,

19   606 F.3d 1110, 1116 (9th Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 351 (2007)).

20           It would constitute procedural error, however, for the court to “attach [ ] a presumption of

21   reasonableness to the Guidelines range or weight[ ] the Guidelines range more heavily than other

22   § 3553(a) factors.” Carty, 520 F.3d at 994. The “Guidelines should be the starting point and the

23   initial benchmark,” but the sentencing court must also consider the § 3553(a) factors “in

24   determining the appropriate sentence.” Nelson v. United States, 550 U.S. 350, 352 (2009).
                                                  6
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 7 of 17



 1          B. The PSR’s Offense Level Computation is Correct

 2          The probation office has correctly calculated Fujinaga’s total offense level as 43, with a

 3   guidelines range of life imprisonment. The adjusted offense level is actually 51, but the Guidelines

 4   treats any offense level above 43 as equivalent of 43. See U.S.S.G. Ch. 5, Pt. A comment n. 2.

 5   The government agrees with the PSR’s Guidelines calculation, but will address only those

 6   enhancements that Fujinaga has objected to. However, even if the Court agrees with a number of

 7   Fujinaga’s objections related to victim enhancements (see infra), the adjusted offense level will

 8   still be above a level 43, and thus his objections make no difference in the calculation of his

 9   Guidelines range.

10          C. The Loss Level is Greater than $550,000,000

11          The loss level has been correctly identified as greater than $550,000,000, resulting in a

12   level 30 increase to the base offense level of 7. While the total amount owed investors was

13   $1,568,624,235, see GX 475 – as reflected in the investor database maintained by Shiu Ling Lam,

14   which listed all the outstanding investor certificates as of April 26, 2013 – the entire amount cannot

15   qualify as loss under the guidelines, because some of the investor certificates contain a portion of

16   accrued interest that was recapitalized and became principal. Loss, per the Guidelines, cannot

17   include “[i]nterest of any kind . . . [or] amounts based on an agreed-upon return or rate of return.”

18   U.S.S.G. § 2B1.1, comment n. 3(D)(i). However, other evidence at trial established that the actual

19   monetary loss to investors was far in excess of $550,000,000, indeed above $1 billion. For

20   example, Government Exhibit 267 (see Exhibit 30) was the balance sheet for MRI as of March 31,

21   2013, which showed that $813,199,881.05 was owed to the Class A, Select A, and holding

22   accounts, all of which were funded almost exclusively with investor money. Peter Munoz testified

23   that the $813 million figure represented money he had recorded as going into the MRI general

24   account from the investor-funded accounts since the beginning of MRI’s operation. Trial Tr.
                                                   7
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 8 of 17



 1   11/7/18, 192:9-196:19. Importantly, that figure did not capture the liquidation payments made

 2   directly out of the Class A account back to investors. Trial Tr. 11/8/18, 77:4-78:15. A sum of

 3   those liquidation payments taken from spreadsheets from January 2009 to March 2013

 4   contemporaneously prepared by Munoz show that $316,119,882.44 was paid out during the last 4

 5   ¼ years of the scheme. See Exhibit 31. When added together, a low-end estimate of loss is

 6   $1,129,319,763.49, because it does not include any of the liquidations that were made from 2000

 7   to December 2008.

 8          Other evidence at trial further supports a loss figure far in excess of $550,000,000. For

 9   example, the banking records reviewed by Michael Petron established that between January 2009

10   and May 2013 alone Fujinaga misappropriated almost $680 million of investor money. GX 450.

11   Given that the scheme dates back to 2000, the true loss figure is almost certainly above $1 billion

12   and closer to the $1.57 billion figure reflected in the investor database. But, per the Guidelines,

13   the “court need only make a reasonable estimate of loss,” which “is entitled to appropriate

14   deference.” U.S.S.G. § 2B1.1, comment n. 3(c). And there is more than enough evidence for the

15   Court to make a reasonable estimate that the loss is above $1 billion.

16          D. More than 25 Victims Experienced Substantial Financial Hardship

17          The PSR also correctly applied a 6-level enhancement under U.S.S.G. § 2B1.1(b)(2)(C)

18   for substantial financial hardship to more than 25 victims. Among the factors the Court is to

19   consider when determining whether a victim has suffered substantial financial hardship is whether

20   they have suffered “substantial loss of a retirement, education, or other savings or investment

21   funds” or had to make “substantial changes to his or her employment, such as postponing his or

22   her retirement plans.” U.S.S.G. § 2B1.1, comment n. 3(C). Given the sheer number of victims –

23   nearly 10,000 – and the total amount of loss – over $1 billion – there is more than enough evidence

24   before the Court for it to conclude by preponderance of evidence that more than 25 victims
                                                  8
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 9 of 17



 1   experienced substantial financial hardship. The loss to the median victim is between $100,000

 2   and $150,000, a significant sum of money for all but the wealthiest individuals. And, of course,

 3   many victims lost much more. As demonstrated in reports from witness interviews (see Exhibits

 4   7 to 11), depositions from the various civil litigation involving the MRI scheme (see Exhibits 1 to

 5   6), trial testimony in this case, and victim impact statements provided by defrauded investors (see

 6   Exhibits 12 to 29), over 25 victims have detailed the impact of the significant financial harm they

 7   have suffered as a result of Fujinaga’s scheme. Many of these victims invested the vast majority

 8   of their assets in the fraudulent MRI scheme. Indeed, the Court heard from three of these victims

 9   at trial – Eiko Uchiyama invested and lost 90 percent of her total assets and had to resume working,

10   GX 293; Fumi Nonaka invested and lost 70 percent of her total assets, and has had to delay her

11   retirement; and Hideki Hasegawa invested and lost 70 percent of his total assets and had to resume

12   working, GX 291.

13          Notably, the substantial harm described by over 25 victims in these statements are just a

14   small subset—less than 1%—of the nearly 10,000 victims in this case. There is no doubt that

15   many other victims of Fujinaga’s scheme suffered substantial financial harm similar to that

16   described in these various statements. Based on this evidence, the Court can conclude that

17   Fujinaga’s actions warrant the 6-level enhancement under U.S.S.G. § 2B1.1(b)(2)(C).

18          E. An Enhancement for Vulnerable Victims Applies

19          The PSR correctly applied a 2-level enhancement under § 3A1.1(b)(1) for vulnerable

20   victims. The enhancement applies if “the defendant knew or should have known that a victim of

21   the offense was a vulnerable victim.” U.S.S.G. § 3A1.1(b)(1). Here, Fujinaga did know that many

22   of his investors were elderly. He pitched MARS as a safe investment that would generate steady

23   rates of return, a pitch designed to appeal to those approaching retirement. Indeed, the victims

24   who testified at trial were either already retired or had planned to be retired in the near future due
                                                   9
         Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 10 of 17



 1   to the expected returns from the MRI investment. On February 12, 2008, a fax from Keiko Suzuki

 2   to Fujinaga suggested that they exclude all investors “over the age of 80.” GX 34. This suggestion

 3   put Fujinaga on notice that many of MRI’s investors were quite elderly; but it was never followed.

 4   The Financial Products Trading Contract, the legal document governing the investment

 5   relationship, contained restrictions that no investor could be a U.S. citizen, but contained no age

 6   restrictions. GX 137, 178. Indeed, the same contract contained provisions allowing for the

 7   inheritance of MRI investment certificates, clearly contemplating that many elderly investors

 8   would pass away while still invested in MRI. In sum, there is sufficient evidence for the Court to

 9   conclude that Fujinaga knew or should have known that his victims were elderly.

10          Fujinaga has objected to the enhancement, pointing to evidence that he told an elderly

11   investor not to invest. There was no such evidence at trial. The closest Fujinaga came to

12   dissuading anyone from investing in MRI was when, in a fax to Keiko Suzuki on October 22,

13   2003, Fujinaga wrote,

14          [N]o investment is 100% secure other than an investment in the U.S. government
            at very low interest rates because of the security afforded by an investment with the
15          United States government. It is my recommendation that if this investor is insecure,
            they should only invest with the Japanese government or the U.S. government such
16          as in long term bonds and treasuries. The Interest rate however will be very low.
            Each individual investor must gauge the various forms of risk when investing and
17          must diversity their investment portfolio to achieve their ideal risk tolerance.

18   GX 2. This generic disclosure, aside from remaining silent on the issue of the investor’s age, is

19   entirely consistent with MRI’s pitch that MARS were a relatively safe investment. An investment

20   fraud scheme that touts safety, reliability, and modest rates of return is bound to attract the elderly

21   interested in a conservative option in advance of, and for the duration of, their retirement.

22   Accordingly, Fujinaga knew exactly who he would draw into his fraudulent scheme.

23

24
                                                   10
          Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 11 of 17



 1   V.     A 50-year Term of Incarceration is Warranted under Section 3553(a) Factors

 2          The government submits that a 50-year term of incarceration is “sufficient but not greater

 3   than necessary to comply” with the factors articulated in 18 U.S.C. § 3553(a). The nature and

 4   circumstances of the offense, the history and character of the defendant, the need for a just

 5   punishment, and the need to afford adequate deterrence to similar criminal conduct all warrant

 6   such a sentence.

 7          A.      The Nature and Circumstances of the Offense and the Need for the Sentence
                    to Reflect the Seriousness of the Offense
 8
            The nature and circumstances of the offense are appalling. Fujinaga perpetrated one of the
 9
     largest Ponzi schemes in U.S. history. Year after year, he stole and misused hundreds of millions
10
     of dollars from ordinary investors, knowing that he would never be able pay them back. He
11
     maintained the façade that MRI was a legitimate investment company for more than a decade by
12
     telling lie after lie. He surrounded himself with impressionable and obedient employees whom he
13
     placed in information silos so they would do his bidding without probing other parts of his
14
     operation. When investors became concerned about the safety of their investments, he lied to them
15
     again, claiming a routine audit from the State of Nevada was the cause of delayed interest
16
     payments. At the same time, Fujinaga convinced the Suzukis to raise over a hundred million
17
     dollars in additional funding from investors, while Fujinaga continued to enjoy his glitzy mansions
18
     and luxury cars. Though all Ponzi schemes eventually collapse, the evidence at trial showed that
19
     Fujinaga was perfectly willing to delay the inevitable for as long as possible at the cost of still
20
     thousands more lives ruined. Few financial crimes – aside from those of Bernie Madoff and Allen
21
     Stanford – have wrought as much financial destruction as Fujinaga’s. Only a substantial sentence
22
     of many decades long will reflect that fact.
23

24
                                                    11
         Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 12 of 17



 1           The eye-popping numbers involved in Fujinaga’s Ponzi scheme also risk obscuring the

 2   individual tales of human suffering. The Court heard five of those tales in person at trial. Fumi

 3   Nonaka testified that she had planned to move back to Japan after retiring to live with her widowed

 4   mother, but had to delay the move for many years because of the investment she lost with MRI.

 5   Hideki Hasegawa had to return to work as a “cram” school teacher. The harm caused by Fujinaga’s

 6   scheme has extended far beyond the victims’ financial lives. One victim, M.A., was committed to

 7   a psychiatric hospital and ultimately committed suicide because “she profoundly regretted the

 8   foolishness” of her decision to invest 37.5 million yen—all of which was lost—with MRI. See

 9   Exhibit 12. Her husband, I.A., talked about how his family’s life “has been completely derailed”

10   and that their “happy family life has completely turned around 180 degrees”; that his wife’s death

11   “has been a major wound for [their] two children”; and that he bore the costs of, among other

12   things, his wife’s hospitalization and personal counseling. Id.. Another victim, N.Y., lost “almost

13   all of [his] savings . . . and most of [his] retirement benefits . . . from work,” which led to his wife

14   falling ill and having to “receive professional mental health care ever since.” See Exhibit 15. S.I.,

15   whose daughter suffers from an immune system disease, now faces uncertainty over the care of

16   her daughter because she lost 100 percent of her investment with MRI, which she had hoped would

17   yield additional income that could be used for her daughter’s medical care. See Exhibit 7. And

18   another victim, F.T., has had to rely on her elderly in-laws to help care for her children—one of

19   whom has epilepsy—so that she can resume full-time employment. See Exhibit 17. Many more

20   tales of suffering and heartbreak accompany this sentencing memorandum.

21           But these statements can only give the Court a small glimpse of the lives ruined by

22   Fujinaga’s callousness and greed. Behind every single unpaid investment certificate is a personal

23   and financial dream that has been shattered. Thousands of ordinary people will have to continue

24   working for years – delaying their retirements, shelving life plans, deferring time with friends and
                                                   12
         Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 13 of 17



 1   family – just to replace the money that had been entrusted to Fujinaga. In light of this suffering,

 2   no length of incarceration for Fujinaga will be too long.

 3          B.      The History and Characteristics of the Defendant

 4          Fujinaga perpetrated his Ponzi scheme for more than a decade despite having no prior

 5   criminal record. There is little in Fujinaga’s background that sheds light on the astounding level

 6   of greed and deceit he displayed for so long. Nothing in his childhood indicates that he failed to

 7   develop a moral compass. Fujinaga graduated from high school and college and lived in Honolulu

 8   until 2000, when he moved to Las Vegas to start MRI. He had a successful career in real estate

 9   before starting MRI. He was not addicted to drugs or alcohol. In short, there are no mitigating

10   factors that would put his crimes in a more understandable light.

11          Fujinaga’s unblemished past was partly what enabled him to perpetrate this fraud. Wary

12   investors doing their due diligence might have discovered a prior criminal conviction if he had had

13   one. Instead, Fujinaga looked the part: a successful Japanese-American businessman who seemed

14   to glow in the optimistic light under which many Japanese viewed the United States. Fujinaga

15   exploited this perception to his benefit. He knew his Japanese heritage, along with the safety

16   mechanisms purportedly baked into the MARS investment, would appeal to those cautious

17   investors who might have otherwise balked at wiring their savings to another country.

18          At no point has Fujinaga showed any contrition or remorse. He rejected every opportunity

19   to come clean to investors—and later to the Japanese government, the SEC, and the DOJ. To this

20   day, he has, implausibly, maintained his innocence.

21          In sum, his personal history and characteristics counsel against leniency.

22

23

24
                                                 13
         Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 14 of 17



 1          C.      The Need for Just Punishment, Adequate Deterrence, and the Avoidance of
                    Unwarranted Sentencing Disparities
 2
            This case is one of the most egregious financial crimes in U.S. history, and requires a
 3
     sentence that reflects that fact. Through cunning and greed, Fujinaga stole over $1 billion from
 4
     almost 10,000 ordinary people. There are no mitigating circumstances: No legitimate business
 5
     opportunity that might have proved successful had he been given more time. No temporary
 6
     diversion of investor funds to cover a minor setback in a legitimate business. This was a decade-
 7
     long swindle on an epic scale. Courts have long recognized that the greater the financial harm and
 8
     the more prolonged the theft, the more severe a sentence should be. To the government’s
 9
     knowledge, every defendant convicted of a Ponzi scheme in excess of $1 billion dollars has
10
     received an incarceration term of at least 50 years:
11
            Defendant              Case Number                   Loss Amount           Sentence
12          Bernard Madoff         1:09-cr-213 (S.D.N.Y)         $64.8 billion         150 years

13          Allen Stanford         4:09-cr-342 (S.D. Tex.)       $6 billion            110 years

14          Scott Rothstein        0:09-cr-60331 (S.D. Fl.)      $1.2 billion          50 years

15          Thomas J. Petters      0:08-cr-364 (D. Minn.)        $3.6 billion          50 years

16          James P. Lewis         8:04-cr-0016 (C.D. Cal.)      $311 million          30 years

17          Timothy Durham         1:11-cr-42 (S.D. Ind.)        $216 million          50 years

18   Even those who stole only a percentage of the amount of funds Fujinaga did in this case have

19   received incarceration terms of approaching 50 years.         Accordingly, a 50-year term of

20   imprisonment adequately reflects the enormity of Fujinaga’s crimes.

21          A 50-year incarceration term also ensures there are not unwarranted disparities in

22   sentences. As the above table demonstrates, courts have consistently viewed massive Ponzi

23   schemes as the most serious type of financial crime that can be committed, and have imposed

24   periods of imprisonment that are many decades in length.
                                                  14
           Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 15 of 17



 1           More importantly, a 50-year incarceration term also provides adequate general deterrence

 2   for frauds of this magnitude.       While the government is aware that 30, or even 20 years

 3   imprisonment is functionally a life sentence for someone of Fujinaga’s age – 72 years old – a

 4   longer term of 50 years can provide additional deterrence to other fraudsters contemplating similar

 5   schemes who may be much younger than Fujinaga currently is. Such a sentence sends a message

 6   to anyone thinking of committing a financial crime of a similar magnitude that he or she will likely

 7   spend the rest of their lives in prison if they choose to do so.

 8   VI.     Restitution

 9           Fujinaga’s convictions for wire fraud and mail fraud carry with them mandatory restitution.

10   18 U.S.C. § 3663A. The government has submitted a list to probation that requests an order of

11   restitution in the amount of $1,129,409,449. To arrive at this number, the government had to first

12   disentangle the percentage of the total investment amount ($1,568,624,235) that was due to

13   accrued and recapitalized interest, which cannot be used for restitution or loss calculation. The

14   government had to arrive at an estimate because complete banking recordings going back to 2000

15   did not exist. As detailed in Section III.C, a low-end estimate of the loss figure, $1,129,319,763.49,

16   was calculated from different contemporaneous accounting records created by Peter Munoz. See

17   Exhibits 30 & 31. A discount rate of 72% was calculated by dividing $1.1293 billion into $1.5686

18   billion. This 72% was then applied to the face amount of each outstanding investment certificate

19   for each victim to arrive at the total amount owed to each victim; the sum of all these individual

20   calculations is $1,129,409,449. While this discount likely understates the amount actually owed

21   to victims, this ensures that Fujinaga is not ordered to pay any accrued interest back to victims.

22   Accordingly, there is a high degree of certainty that a $1.129 billion restitution order does not

23   overstate the amount of investor loss.

24
                                                   15
            Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 16 of 17



 1   VII.     Conclusion

 2            Fujinaga’s crimes have inflicted enormous suffering upon thousands and thousands of

 3   lives. While the statutory maximum is 370 years, and the Guidelines call for a sentence of life

 4   imprisonment, a sentence of 50 years’ imprisonment adequately balances the § 3553(a) factors.

 5   The government also respectfully requests that the Court impose a three-year term of supervised

 6   release following imprisonment, impose any conditions deemed necessary by the Court as part of

 7   his supervised release term, and to enter an order of restitution in the amount of $1,129,409,449.

 8
                                                       Respectfully submitted,
 9

10    Dated: April 4, 2019                             ROBERT ZINK
                                                       Acting Chief
11                                                     Criminal Division, Fraud Section
                                                       United States Department of Justice
12
                                                       /s/ William Johnston
13                                                     WILLIAM E. JOHNSTON
                                                       DANNY NGUYEN
14                                                     Trial Attorneys
                                                       Criminal Division, Fraud Section
15
                                                       NICHOLAS TRUTANICH
16                                                     United States Attorney
                                                       District of Nevada
17

18                                                     /s/ Richard Anthony Lopez
                                                       RICHARD ANTHONY LOPEZ
19                                                     Assistant United States Attorney
                                                       District of Nevada
20

21

22

23

24
                                                 16
         Case 2:15-cr-00198-GMN-NJK Document 281 Filed 04/04/19 Page 17 of 17



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the United States Department of Justice, Criminal

 3   Division, Fraud Section. A copy of this opposition memorandum was served upon counsel of

 4   record, via Electronic Case Filing (ECF).

 5

 6   DATED this 4th day of April, 2019.

 7                                                    /s/ William Johnston
                                                      WILLIAM JOHNSTON
 8                                                    Trial Attorney
                                                      Criminal Division, Fraud Section
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 17
